DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45 – 54, 56, 63, and 65 – 70 are rejected under 35 U.S.C. 103 as being unpatentable over Kaippallimalil et al (US Patent Application Publication 2015/0103665) in view of Mihaly et al (US Patent Application Publication 2010/0291943), and further in view of Ishwardutt Parulkar (US Patent Application Publication 2017/0019811). Hereinafter Kaippallimalil, Mihaly, and Parulkar.

Regarding claim 45, Kaippallimalil discloses a method for managing resource usage across domains in a communication network (decentralized EPC (Evolved Packet Core) architecture, Fig. 2); the communication network comprising a radio access domain (RAN (radio access network)), a core domain (EPC (Evolved Packet Core)), and a transport domain (transport plane) providing connectivity between the radio access domain and the core domain (the decentralized EPC architecture includes a centralized EPC controller and a distributed transport plane from the eNB in the RAN to the gateway to the IP network, paragraphs [0045] – [0048]); the method comprising: 
receiving, from the core domain, an indication of load status of gateway nodes in the core domain (the switch controller has a complete view of the transport plane from the radio node to the access to the Internet, where the centralized view of the entire backhaul network allows it to balance load among the various switching/transport entities in the network, as well as to potentially set up and handover connections with more concurrent message sequences, paragraph [0048]; the switch controller receives information of the load status in the core domain as the switch controller has complete view of the network); 
receiving, from the transport domain, an indication of load status of transport resources in the transport domain (the switch controller has a complete view of the transport plane from the radio node to the access to the Internet, where the centralized view of the entire backhaul network allows it to balance load among the various switching/transport entities in the network, as well as to potentially set up and handover connections with more concurrent message sequences, paragraph [0048]; the switch controller receives information of the load status in the transport plane as the switch controller has a complete view of the network); 
normalizing, across the core and transport domains, a cost of using resources in each domain (the centralized switch controller optimizes connection handling by performing actions concurrently, where the switch controller has a view of location information of various entities on the path, as well as metrics on usage and load, paragraphs [0048], [0067], [0081]; the centralized switch controller optimizes (i.e. normalizes) the connection in the domains with the metrics on usage and load (i.e. cost of using resources)); 
calculating, based on the normalized costs, optimal chains of resources in the core and transport domains for providing a service from different radio access nodes to different possible nodes (the centralized switch controller optimizes connection handling by performing actions concurrently, where the centralized switch controller has a comprehensive view of resources available at various switching entities on the path, as well as metrics on usage and load, to enable selection of less loaded transport paths or rebalance existing connections, and the centralized switch controller handles failure and manages handover through rebalancing, paragraphs [0063] – [0069], [0081], [0082]; the centralized switch controller rebalance existing connections (i.e. calculate optimal chains of resources) by optimizing connection handling with the metrics on usage and load (i.e. based on normalized costs), and the centralized switch provides service from RAN node to PDN through handover); 
sending, to the core and transport domains, information about the calculated optimal resource chains (the switch controller sets up forwarding table for PDN connection in L2 Anchor and modifies the flow table in the eNB corresponding to the backhaul/Ethernet connection, where the L3 Anchor is the anchor for IP session in the transport plane, and L2 Anchor serves as anchor point for supporting mobility of the UE within the RAN, paragraphs [0047], [0060] – [0061], [0064]); and 
the switch controller sets up forwarding table for PDN connection in L2 Anchor and modifies the flow table in the eNB corresponding to the backhaul/Ethernet connection, where the L3 Anchor is the anchor for IP session in the transport plane, and L2 Anchor serves as anchor point for supporting mobility of the UE within the RAN, paragraphs [0047], [0060] – [0061]; the EPC controller uses the list of PDN bearers received in the Path switch request from the L2 Anchor to modify the flow table entries to initiate the handover from source eNB to target eNB, paragraph [0064]; the switch controller configures the resources by modifying the flow table for the anchor point for supporting RAN).
However, Kaippallimalil does not explicitly disclose “calculating, based on the normalized costs, optimal chains of resources in the core and transport domains for providing a service from different radio access nodes to different possible Access Point Names (APNs),” and “linking optimization of the radio access domain to the optimal chains of resources in the core and transport domains.”
Mihaly discloses “calculating, based on the normalized costs, optimal chains of resources in the core and transport domains for providing a service from different radio access nodes to different possible Access Point Names (APNs)” as a SAEGW (System Architecture Evolution Gateway) that includes selection logic that  identifies information regarding the topology of the pool, identifies the status, capability, and functionality of the pool members, selects the most appropriate pool node, and sending the message that includes IP address of the selected node, where one way to select an element from the pool is on the basis of load and minimum cost by fetching the associated required capability with the APN (paragraphs [0102] – [0105], [0149]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kaippallimalil and Mihaly before him or her, to incorporate the selection logic as taught by Mihaly, to improve the switch controller of Kaippallimalil for utilizing a central selection of network resources for determining the load and cost to select the most appropriate server/gateway. The motivation for doing so would have been to reduce the need to configure selection functionality in many different network nodes and improve the efficiency of using pooled network resources (paragraph [0051] of Mihaly).
However, Kaippallimalil and Mihaly do not explicitly disclose “linking optimization of the radio access domain to the optimal chains of resources in the core and transport domains.”
Parulkar discloses “linking optimization of the radio access domain to the optimal chains of resources in the core and transport domains” as the RMS (RAN management system) including RAN optimization module or RAN management module, one or more sets of cellular nodes, and/or mobile core network to maintain an association for sets of cellular nodes corresponding to wireless backhaul links, where the operations include configuration link associations for each of set of cellular nodes and wireless backhaul links, and the wireless backhaul links associated with RAN are monitored to determine the utilization of one or more wireless backhaul links in comparison to one or more link utilization threshold values configured for the links (paragraphs [0077] – [0080]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kaippallimalil, Mihaly, and Parulkar before him or her, to incorporate the link association and link utilization as taught by Parulkar, to Kaippallimalil-Mihaly for the motivation of optimizing the end-to-end utilization of network resources (paragraph [0002] of Parulkar).

Regarding claim 46, Kaippallimalil, Mihaly, and Parulkar disclose the method of claim 45, Kaippallimalil discloses wherein the calculating optimal chains of resources comprises calculating an optimal resource chain in the core and transport domains for each combination of radio access node which may apply to the service being provided (the centralized switch controller optimizes connection handling by performing actions concurrently, where the centralized switch controller has a comprehensive view of resources available at various switching entities on the path, as well as metrics on usage and load, to enable selection of less loaded transport paths or rebalance existing connections, and the centralized switch controller handles failure and manages handover through rebalancing, paragraphs [0063] – [0069], [0081], [0082]; the centralized switch controller rebalance existing connections (i.e. calculate optimal chains of resources) by optimizing connection handling with the metrics on usage and load (i.e. based on normalized costs), and the centralized switch provides service from RAN node to PDN through handover).
However, Kaippallimalil does not explicitly disclose “APN, and Service Level Agreement (SLA).”
Mihaly discloses a SAEGW (System Architecture Evolution Gateway) that includes selection logic that  identifies information regarding the topology of the pool, identifies the status, capability, and functionality of the pool members, selects the most appropriate pool node, and sending the message that includes IP address of the selected node, where one way to select an element from the pool is on the basis of load and minimum cost by fetching the associated required capability with the APN (paragraphs [0102] – [0105], [0149]). The resource administration function administers the transport resources in order to guarantee a more equilibrated transport load and thus higher session completion ratios, and is pre-configured by the network management system based on the operator policies, SLA information, etc. (paragraph [0123]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kaippallimalil and Mihaly before him or her, to incorporate the selection logic as taught by Mihaly, to improve the switch controller of Kaippallimalil for utilizing a central selection of network resources for determining the load and cost to select the most appropriate server/gateway. The motivation for doing so would have been to reduce the need to configure selection functionality in many different network nodes and improve the efficiency of using pooled network resources (paragraph [0051] of Mihaly).

Regarding claim 47, Kaippallimalil, Mihaly, and Parulkar disclose the method of claim 45, Kaippallimalil discloses wherein the indication of load status of gateway nodes in the core domain comprises a core domain cost of using each gateway node in the core domain (the switch controller has a complete view of the transport plane from the radio node to the access to the Internet, where the centralized view of the entire backhaul network allows it to balance load among the various switching/transport entities in the network, as well as to potentially set up and handover connections with more concurrent message sequences, paragraph [0048]; the switch controller receives information of the load status in the core domain as the switch controller has complete view of the network).

Regarding claim 48, Kaippallimalil, Mihaly, and Parulkar disclose the method of claim 45, Kaippallimalil discloses wherein the indication of load status of the transport resources in the transport domain comprises at least one of: 
a transport domain cost of using individual transport resources in the transport domain (the switch controller has a complete view of the transport plane from the radio node to the access to the Internet, where the centralized view of the entire backhaul network allows it to balance load among the various switching/transport entities in the network, as well as to potentially set up and handover connections with more concurrent message sequences, paragraph [0048]; the switch controller receives information of the load status in the transport plane as the switch controller has a complete view of the network); and 
a transport domain cost of using at least partial paths of transport resources through the transport domain (the switch controller has a complete view of the transport plane from the radio node to the access to the Internet, where the centralized view of the entire backhaul network allows it to balance load among the various switching/transport entities in the network, as well as to potentially set up and handover connections with more concurrent message sequences, paragraph [0048]; the switch controller receives information of the load status in the transport plane as the switch controller has a complete view of the network, i.e. at least partial path of the network).

Regarding claim 49, Kaippallimalil, Mihaly, and Parulkar disclose the method of claim 48, Kaippallimalil discloses wherein each transport domain cost of using at least a partial path of transport resources through the transport domain comprises a capability of the at least partial path (the switch controller has a complete view of the transport plane from the radio node to the access to the Internet, where the centralized view of the entire backhaul network allows it to balance load among the various switching/transport entities in the network, as well as to potentially set up and handover connections with more concurrent message sequences, paragraph [0048]; the switch controller receives information of the load status in the transport plane as the switch controller has a complete view of the network, i.e. at least partial path of the network).

Regarding claim 50, Kaippallimalil, Mihaly, and Parulkar disclose the method of claim 45, Kaippallimalil discloses wherein the sending, to the core and transport domains, information about the calculated optimal resource chains comprises sending, to the core domain, information of gateway nodes to be used by the core domain for providing a service from different radio access nodes to different possible nodes (the switch controller sets up forwarding table for PDN connection in L2 Anchor and modifies the flow table in the eNB corresponding to the backhaul/Ethernet connection, where the L3 Anchor is the anchor for IP session in the transport plane, and L2 Anchor serves as anchor point for supporting mobility of the UE within the RAN, paragraphs [0047], [0060] – [0061]).
However, Kaippallimalil does not explicitly disclose “an identification of gateway nodes to be used by the core domain for providing a service from different radio access nodes to different possible APNs.”
Mihaly discloses a SAEGW (System Architecture Evolution Gateway) that includes selection logic that  identifies information regarding the topology of the pool, identifies the status, capability, and functionality of the pool members, selects the most appropriate pool node, and sending the message that includes IP address of the selected node, where one way to select an element from the pool is on the basis of load and minimum cost by fetching the associated required capability with the APN (paragraphs [0102] – [0105], [0149]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kaippallimalil and Mihaly before him or her, to incorporate the selection logic as taught by Mihaly, to improve the switch controller of Kaippallimalil for utilizing a central selection of network resources for determining the load and cost to select the most appropriate server/gateway. The motivation for doing so would have been to reduce the need to configure selection functionality in many different network nodes and improve the efficiency of using pooled network resources (paragraph [0051] of Mihaly).

Regarding claim 51, Kaippallimalil, Mihaly, and Parulkar disclose the method of claim 50, Kaippallimalil discloses wherein the sending, to the core and transport domains, information about the calculated optimal resource chains comprises sending, to the core domain, information of at least one gateway node to be used by the core domain for each combination of radio access node which may apply to the service being provided (the centralized switch controller optimizes connection handling by performing actions concurrently, where the centralized switch controller has a comprehensive view of resources available at various switching entities on the path, as well as metrics on usage and load, to enable selection of less loaded transport paths or rebalance existing connections, and the centralized switch controller handles failure and manages handover through rebalancing, paragraphs [0063] – [0069], [0081], [0082]; the centralized switch controller rebalance existing connections (i.e. calculate optimal chains of resources) by optimizing connection handling with the metrics on usage and load (i.e. based on normalized costs), and the centralized switch provides service from RAN node to PDN through handover).
However, Kaippallimalil does not explicitly disclose “sending an identification of at least one gateway node” and “APN, and Service Level Agreement (SLA).”
Mihaly discloses a SAEGW (System Architecture Evolution Gateway) that includes selection logic that  identifies information regarding the topology of the pool, identifies the status, capability, and functionality of the pool members, selects the most appropriate pool node, and sending the message that includes IP address of the selected node, where one way to select an element from the pool is on the basis of load and minimum cost by fetching the associated required capability with the APN (paragraphs [0102] – [0105], [0149]). The resource administration function administers the transport resources in order to guarantee a more equilibrated transport load and thus higher session completion ratios, and is pre-configured by the network management system based on the operator policies, SLA information, etc. (paragraph [0123]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kaippallimalil and Mihaly before him or her, to incorporate the selection logic as taught by Mihaly, to improve the switch controller of Kaippallimalil for utilizing a central selection of network resources for determining the load and cost to select the most appropriate server/gateway. The motivation for doing so would have been to reduce the need to configure selection functionality in many different network nodes and improve the efficiency of using pooled network resources (paragraph [0051] of Mihaly).

Regarding claim 52, Kaippallimalil, Mihaly, and Parulkar disclose the method of claim 50, but Kaippallimalil does not explicitly disclose wherein the identification of gateway nodes comprises an identification of at least one packet gateway node and of at least one serving gateway node.
Mihaly discloses a SAEGW (System Architecture Evolution Gateway) that includes selection logic that  identifies information regarding the topology of the pool, identifies the status, capability, and functionality of the pool members, selects the most appropriate pool node, and sending the message that includes IP address of the selected node, where one way to select an element from the pool is on the basis of load and minimum cost by fetching the associated required capability with the APN (paragraphs [0102] – [0105], [0149]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kaippallimalil and Mihaly before him or her, to incorporate the selection logic as taught by Mihaly, to improve the switch controller of Kaippallimalil for utilizing a central selection of network resources for determining the load and cost to select the most appropriate server/gateway. The motivation for doing so would have been to reduce the need to configure selection functionality in many different network nodes and improve the efficiency of using pooled network resources (paragraph [0051] of Mihaly).

Regarding claim 53, Kaippallimalil, Mihaly, and Parulkar disclose the method of claim 45, Kaippallimalil discloses wherein the sending, to the core and transport domains, information about the calculated optimal resource chains comprises sending, to the transport domain, at least partial paths of transport resources through the transport domain to be used by the transport domain for providing a service from different radio access nodes to different possible gateway the switch controller has a complete view of the transport plane from the radio node to the access to the Internet, where the centralized view of the entire backhaul network allows it to balance load among the various switching/transport entities in the network, as well as to potentially set up and handover connections with more concurrent message sequences; the switch controller sets up forwarding table for PDN connection in L2 Anchor and modifies the flow table in the eNB corresponding to the backhaul/Ethernet connection, where the L3 Anchor is the anchor for IP session in the transport plane, and L2 Anchor serves as anchor point for supporting mobility of the UE within the RAN, paragraphs [0047], [0048], [0060] – [0061]; the switch controller receives information of the load status in the transport plane as the switch controller has a complete view of the network, i.e. at least partial path of the network).

Regarding claim 54, Kaippallimalil, Mihaly, and Parulkar disclose the method of claim 45, Kaippallimalil discloses wherein the sending, to the core and transport domains, information about the calculated optimal resource chains comprises sending, to the transport domain, at least a partial path of transport resources through the transport domain to be used by the transport domain for each combination of radio access node, and core domain gateway node which may apply to the service being provided (the switch controller has a complete view of the transport plane from the radio node to the access to the Internet, where the centralized view of the entire backhaul network allows it to balance load among the various switching/transport entities in the network, as well as to potentially set up and handover connections with more concurrent message sequences; the switch controller sets up forwarding table for PDN connection in L2 Anchor and modifies the flow table in the eNB corresponding to the backhaul/Ethernet connection, where the L3 Anchor is the anchor for IP session in the transport plane, and L2 Anchor serves as anchor point for supporting mobility of the UE within the RAN, paragraphs [0047], [0048], [0060] – [0061]; the switch controller receives information of the load status in the transport plane as the switch controller has a complete view of the network, i.e. at least partial path of the network).
However, Kaippallimalil does not explicitly disclose “Service Level Agreement (SLA).”
Mihaly discloses a SAEGW (System Architecture Evolution Gateway) that includes selection logic that  identifies information regarding the topology of the pool, identifies the status, capability, and functionality of the pool members, selects the most appropriate pool node, and sending the message that includes IP address of the selected node, where one way to select an element from the pool is on the basis of load and minimum cost by fetching the associated required capability with the APN (paragraphs [0102] – [0105], [0149]). The resource administration function administers the transport resources in order to guarantee a more equilibrated transport load and thus higher session completion ratios, and is pre-configured by the network management system based on the operator policies, SLA information, etc. (paragraph [0123]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kaippallimalil and Mihaly before him or her, to incorporate the selection logic as taught by Mihaly, to improve the switch controller of Kaippallimalil for utilizing a central selection of network resources for determining the load and cost to select the most appropriate server/gateway. The motivation for doing so would have been to reduce the need to configure selection functionality in many different network nodes and improve the efficiency of using pooled network resources (paragraph [0051] of Mihaly).

Regarding claim 56, Kaippallimalil, Mihaly, and Parulkar disclose the method of claim 45, Kaippallimalil discloses wherein the sending, to the radio access domain, information about the calculated optimal resource chains comprises sending, to the radio access domain, a normalized cost associated with each optimal resource chain (the switch controller sets up forwarding table for PDN connection in L2 Anchor and modifies the flow table in the eNB corresponding to the backhaul/Ethernet connection, where the L3 Anchor is the anchor for IP session in the transport plane, and L2 Anchor serves as anchor point for supporting mobility of the UE within the RAN, paragraphs [0047], [0060] – [0061]).

Regarding claim 63, Kaippallimalil discloses a cross domain control element (EPC controller, paragraphs [0135] – [0138]) for managing resource usage across domains in a communication network (decentralized EPC (Evolved Packet Core) architecture, Fig. 2), the communication network comprising a radio access domain (RAN (radio access network)), a core domain (EPC (Evolved Packet Core)) and a transport domain (transport plane) providing connectivity between the radio access domain and the core domain (the decentralized EPC architecture includes a centralized EPC controller and a distributed transport plane from the eNB in the RAN to the gateway to the IP network, paragraphs [0045] – [0048]), the cross domain control element comprising: 
processing circuitry (the EPC controller includes a processor or processing system, paragraph [0138]); 
memory containing instructions executable by the processing circuitry whereby the cross domain control element (the EPC controller includes memory where the processor is coupled to a memory and execute various embodiments related to methods or processes that are required by the EPC controller, paragraph [0138]) is configured to: 
receive, from the core domain, an indication of load status of gateway nodes in the core domain (the switch controller has a complete view of the transport plane from the radio node to the access to the Internet, where the centralized view of the entire backhaul network allows it to balance load among the various switching/transport entities in the network, as well as to potentially set up and handover connections with more concurrent message sequences, paragraph [0048]; the switch controller receives information of the load status in the core domain as the switch controller has complete view of the network); 
receive, from the transport domain, an indication of load status of transport resources in the transport domain (the switch controller has a complete view of the transport plane from the radio node to the access to the Internet, where the centralized view of the entire backhaul network allows it to balance load among the various switching/transport entities in the network, as well as to potentially set up and handover connections with more concurrent message sequences, paragraph [0048]; the switch controller receives information of the load status in the transport plane as the switch controller has a complete view of the network); 
normalize, across the core and transport domains, a cost of using resources in each domain (the centralized switch controller optimizes connection handling by performing actions concurrently, where the switch controller has a view of location information of various entities on the path, as well as metrics on usage and load, paragraphs [0048], [0067], [0081]; the centralized switch controller optimizes (i.e. normalizes) the connection in the domains with the metrics on usage and load (i.e. cost of using resources)); 
different possible nodes (the centralized switch controller optimizes connection handling by performing actions concurrently, where the centralized switch controller has a comprehensive view of resources available at various switching entities on the path, as well as metrics on usage and load, to enable selection of less loaded transport paths or rebalance existing connections, and the centralized switch controller handles failure and manages handover through rebalancing, paragraphs [0063] – [0069], [0081], [0082]; the centralized switch controller rebalance existing connections (i.e. calculate optimal chains of resources) by optimizing connection handling with the metrics on usage and load (i.e. based on normalized costs), and the centralized switch provides service from RAN node to PDN through handover); 
send, to the core and transport domains, information about the calculated optimal resource chains (the switch controller sets up forwarding table for PDN connection in L2 Anchor and modifies the flow table in the eNB corresponding to the backhaul/Ethernet connection, where the L3 Anchor is the anchor for IP session in the transport plane, and L2 Anchor serves as anchor point for supporting mobility of the UE within the RAN, paragraphs [0047], [0060] – [0061]); and 
configure the radio access management domain to modify radio resource management in the radio access domain, configuring the radio access management domain comprising the cross domain control element being further configured to: 
send to the radio access domain, the information about the calculated optimal resource chains (the switch controller sets up forwarding table for PDN connection in L2 Anchor and modifies the flow table in the eNB corresponding to the backhaul/Ethernet connection, where the L3 Anchor is the anchor for IP session in the transport plane, and L2 Anchor serves as anchor point for supporting mobility of the UE within the RAN, paragraphs [0047], [0060] – [0061]; the EPC controller uses the list of PDN bearers received in the Path switch request from the L2 Anchor to modify the flow table entries to initiate the handover from source eNB to target eNB, paragraph [0064]; the switch controller configures the resources by modifying the flow table for the anchor point for supporting RAN).
However, Kaippallimalil does not explicitly disclose “calculate, based on the normalized costs, optimal chains of resources in the core and transport domains for providing a service from different radio access nodes to different possible Access Point Names (APNs),” and “configuring the radio access management domain comprising the cross domain control element being further configured to link optimization of the radio access domain to the optimal chains of resources in the core and transport domains.”
Mihaly discloses “calculate, based on the normalized costs, optimal chains of resources in the core and transport domains for providing a service from different radio access nodes to different possible Access Point Names (APNs)” as a SAEGW (System Architecture Evolution Gateway) that includes selection logic that  identifies information regarding the topology of the pool, identifies the status, capability, and functionality of the pool members, selects the most appropriate pool node, and sending the message that includes IP address of the selected node, where one way to select an element from the pool is on the basis of load and minimum cost by fetching the associated required capability with the APN (paragraphs [0102] – [0105], [0149]).
Kaippallimalil and Mihaly before him or her, to incorporate the selection logic as taught by Mihaly, to improve the switch controller of Kaippallimalil for utilizing a central selection of network resources for determining the load and cost to select the most appropriate server/gateway. The motivation for doing so would have been to reduce the need to configure selection functionality in many different network nodes and improve the efficiency of using pooled network resources (paragraph [0051] of Mihaly).
However, Kaippallimalil and Mihaly do not explicitly disclose “configuring the radio access management domain comprising the cross domain control element being further configured to link optimization of the radio access domain to the optimal chains of resources in the core and transport domains.”
Parulkar discloses “configuring the radio access management domain comprising the cross domain control element being further configured to link optimization of the radio access domain to the optimal chains of resources in the core and transport domains” as the RMS (RAN management system) including RAN optimization module or RAN management module, one or more sets of cellular nodes, and/or mobile core network to maintain an association for sets of cellular nodes corresponding to wireless backhaul links, where the operations include configuration link associations for each of set of cellular nodes and wireless backhaul links, and the wireless backhaul links associated with RAN are monitored to determine the utilization of one or more wireless backhaul links in comparison to one or more link utilization threshold values configured for the links (paragraphs [0077] – [0080]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kaippallimalil, Mihaly, and Parulkar before Parulkar, to improve the modified switch controller selection of Kaippallimalil-Mihaly for the motivation of optimizing the end-to-end utilization of network resources (paragraph [0002] of Parulkar).

Regarding claim 65, Kaippallimalil discloses a method for managing resource usage in a radio access domain in a communication network (decentralized EPC (Evolved Packet Core) architecture, Fig. 2), the communication network comprising the radio access domain (RAN (radio access network)), a core domain (EPC (Evolved Packet Core)), and a transport domain (transport plane) providing connectivity between the radio access domain and the core domain (the decentralized EPC architecture includes a centralized EPC controller and a distributed transport plane from the eNB in the RAN to the gateway to the IP network, paragraphs [0045] – [0048]), the method comprising: 
receiving, from a cross domain function, information about optimal chains of resources in the core and transport domains for providing a service from different radio access nodes to different possible nodes (the centralized switch controller optimizes connection handling by performing actions concurrently, where the centralized switch controller has a comprehensive view of resources available at various switching entities on the path, as well as metrics on usage and load, to enable selection of less loaded transport paths or rebalance existing connections, and the centralized switch controller provides the feedback to EPC session control for rebalancing, paragraphs [0063] – [0069], [0081], [0082]; the centralized switch controller sends the feedback of the usage and load to the centralized EPC controller to receive); and 
the centralized switch controller optimizes connection handling by performing actions concurrently, where the centralized switch controller has a comprehensive view of resources available at various switching entities on the path, as well as metrics on usage and load, to enable selection of less loaded transport paths or rebalance existing connections, and the centralized switch controller handles failure and manages handover through rebalancing, paragraphs [0063] – [0069], [0081], [0082]; the centralized switch controller rebalance existing connections by optimizing connection handling with the metrics on usage and load, and the centralized switch selects a gateway to provide service from RAN node to PDN through handover).
However, Kaippallimalil does not explicitly disclose “receiving, from a cross domain function, information about optimal chains of resources in the core and transport domains for providing a service from different radio access nodes to different possible Access Point Names (APNs),” and “linking optimization of the radio access domain to the optimal chains of resources in the core and transport domains.”
Mihaly discloses “receiving, from a cross domain function, information about optimal chains of resources in the core and transport domains for providing a service from different radio access nodes to different possible Access Point Names (APNs)” as a SAEGW (System Architecture Evolution Gateway) that includes selection logic that  identifies information regarding the topology of the pool, identifies the status, capability, and functionality of the pool members, selects the most appropriate pool node, and sending the message that includes IP address of the selected node, where one way to select an element from the pool is on the basis of load and minimum cost by fetching the associated required capability with the APN (paragraphs [0102] – [0105], [0149]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kaippallimalil and Mihaly before him or her, to incorporate the selection logic as taught by Mihaly, to improve the switch controller of Kaippallimalil for utilizing a central selection of network resources for determining the load and cost to select the most appropriate server/gateway. The motivation for doing so would have been to reduce the need to configure selection functionality in many different network nodes and improve the efficiency of using pooled network resources (paragraph [0051] of Mihaly).
However, Kaippallimalil and Mihaly do not explicitly disclose “linking optimization of the radio access domain to the optimal chains of resources in the core and transport domains.”
Parulkar discloses “linking optimization of the radio access domain to the optimal chains of resources in the core and transport domains” as the RMS (RAN management system) including RAN optimization module or RAN management module, one or more sets of cellular nodes, and/or mobile core network to maintain an association for sets of cellular nodes corresponding to wireless backhaul links, where the operations include configuration link associations for each of set of cellular nodes and wireless backhaul links, and the wireless backhaul links associated with RAN are monitored to determine the utilization of one or more wireless backhaul links in comparison to one or more link utilization threshold values configured for the links (paragraphs [0077] – [0080]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kaippallimalil, Mihaly, and Parulkar before him or her, to incorporate the link association and link utilization as taught by Parulkar, to Kaippallimalil-Mihaly for the motivation of optimizing the end-to-end utilization of network resources (paragraph [0002] of Parulkar).

Regarding claim 66, Kaippallimalil, Mihaly, and Parulkar disclose the method of claim 65 Kaippallimalil discloses wherein receiving, from the cross domain function, information about optimal chains of resources in the core and transport domains comprises receiving, from the cross domain function, a cost associated with each optimal resource chain, wherein the cost is normalized across the core and transport domains (the centralized switch controller optimizes connection handling by performing actions concurrently, where the centralized switch controller has a comprehensive view of resources available at various switching entities on the path, as well as metrics on usage and load, to enable selection of less loaded transport paths or rebalance existing connections, and the centralized switch controller provides the feedback to EPC session control for rebalancing, paragraphs [0063] – [0069], [0081], [0082]; the rebalancing is based on metrics of the usage).

Regarding claim 67, Kaippallimalil, Mihaly, and Parulkar disclose the method of claim 66 Kaippallimalil discloses wherein receiving, from the cross domain function, information about optimal chains of resources in the core and transport domains comprises receiving, from the cross domain function, a cost associated with an optimal resource chain in the core and transport domains for each combination of radio access node associated with the service being provided (the centralized switch controller optimizes connection handling by performing actions concurrently, where the centralized switch controller has a comprehensive view of resources available at various switching entities on the path, as well as metrics on usage and load, to enable selection of less loaded transport paths or rebalance existing connections, and the centralized switch controller handles failure and manages handover through rebalancing, paragraphs [0063] – [0069], [0081], [0082]; the centralized switch controller rebalance existing connections by optimizing connection handling with the metrics on usage and load, and the centralized switch selects a gateway to provide service from RAN node to PDN through handover).
However, Kaippallimalil does not explicitly disclose “APN, and Service Level Agreement (SLA).”
Mihaly discloses a SAEGW (System Architecture Evolution Gateway) that includes selection logic that  identifies information regarding the topology of the pool, identifies the status, capability, and functionality of the pool members, selects the most appropriate pool node, and sending the message that includes IP address of the selected node, where one way to select an element from the pool is on the basis of load and minimum cost by fetching the associated required capability with the APN (paragraphs [0102] – [0105], [0149]). The resource administration function administers the transport resources in order to guarantee a more equilibrated transport load and thus higher session completion ratios, and is pre-configured by the network management system based on the operator policies, SLA information, etc. (paragraph [0123]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kaippallimalil and Mihaly before him or her, to incorporate the selection logic as taught by Mihaly, to improve the switch controller of Kaippallimalil for utilizing a central selection of network resources for determining the load and cost to select the most appropriate server/gateway. The motivation for doing so would have been Mihaly).

Regarding claim 68, Kaippallimalil, Mihaly, and Parulkar disclose the method of claim 65 Kaippallimalil discloses wherein selecting a radio access node for a new connectivity request based at least partially on the received information comprises selecting a radio access node based on a cost associated with the optimal resource chain for providing a service from the radio access node to an APN specified in the new connectivity request and radio signal characteristics associated with the radio access node (the centralized switch controller optimizes connection handling by performing actions concurrently, where the centralized switch controller has a comprehensive view of resources available at various switching entities on the path, as well as metrics on usage and load, to enable selection of less loaded transport paths or rebalance existing connections, and the centralized switch controller handles failure and manages handover through rebalancing, paragraphs [0063] – [0069], [0081], [0082]; the centralized switch controller rebalance existing connections by optimizing connection handling with the metrics on usage and load, and the centralized switch selects a gateway to provide service from RAN node to PDN through handover).

Regarding claim 69, Kaippallimalil, Mihaly, and Parulkar disclose the method of claim 68 Kaippallimalil discloses wherein selecting a radio access node for a new connectivity request based at least partially on the received information comprises weighting the radio signal characteristics of the radio access node with the cost associated with the optimal resource chain (the centralized switch controller optimizes connection handling by performing actions concurrently, where the centralized switch controller has a comprehensive view of resources available at various switching entities on the path, as well as metrics on usage and load, to enable selection of less loaded transport paths or rebalance existing connections, and the centralized switch controller handles failure and manages handover through rebalancing, paragraphs [0063] – [0069], [0081], [0082]; the centralized switch controller rebalance existing connections by optimizing connection handling with the metrics on usage and load, and the centralized switch selects a gateway to provide service from RAN node to PDN through handover; the metrics are used for weighting).

Regarding claim 70, Kaippallimalil discloses a radio access domain control element (EPC controller, paragraphs [0135] – [0138]) for managing resource usage in a radio access domain of a communication network (decentralized EPC (Evolved Packet Core) architecture, Fig. 2), the communication network comprising the radio access domain (RAN (radio access network)), a core domain (EPC (Evolved Packet Core)), and a transport domain (transport plane)  providing connectivity between the radio access domain and the core domain (the decentralized EPC architecture includes a centralized EPC controller and a distributed transport plane from the eNB in the RAN to the gateway to the IP network, paragraphs [0045] – [0048]), the radio access domain control element comprising: 
processing circuitry (the EPC controller includes a processor or processing system, paragraph [0138]); and 
memory containing instructions executable by the processing circuitry whereby the radio access domain control element (the EPC controller includes memory where the processor is coupled to a memory and execute various embodiments related to methods or processes that are required by the EPC controller, paragraph [0138]) is configured to: 
receive, from a cross domain function, information about optimal chains of resources in the core and transport domains for providing a service from different radio access nodes to different possible nodes (the centralized switch controller optimizes connection handling by performing actions concurrently, where the centralized switch controller has a comprehensive view of resources available at various switching entities on the path, as well as metrics on usage and load, to enable selection of less loaded transport paths or rebalance existing connections, and the centralized switch controller provides the feedback to EPC session control for rebalancing, paragraphs [0063] – [0069], [0081], [0082]; the centralized switch controller sends the feedback of the usage and load to the centralized EPC controller to receive); and 
select a radio access node for a new connectivity request based at least partially on the received information (the centralized switch controller optimizes connection handling by performing actions concurrently, where the centralized switch controller has a comprehensive view of resources available at various switching entities on the path, as well as metrics on usage and load, to enable selection of less loaded transport paths or rebalance existing connections, and the centralized switch controller handles failure and manages handover through rebalancing, paragraphs [0063] – [0069], [0081], [0082]; the centralized switch controller rebalance existing connections by optimizing connection handling with the metrics on usage and load, and the centralized switch selects a gateway to provide service from RAN node to PDN through handover).
Kaippallimalil does not explicitly disclose “receive, from a cross domain function, information about optimal chains of resources in the core and transport domains for providing a service from different radio access nodes to different possible Access Point Names (APNs),” and “link optimization of the radio access domain to the optimal chains of resources in the core and transport domains.”
Mihaly discloses “receive, from a cross domain function, information about optimal chains of resources in the core and transport domains for providing a service from different radio access nodes to different possible Access Point Names (APNs)” as a SAEGW (System Architecture Evolution Gateway) that includes selection logic that  identifies information regarding the topology of the pool, identifies the status, capability, and functionality of the pool members, selects the most appropriate pool node, and sending the message that includes IP address of the selected node, where one way to select an element from the pool is on the basis of load and minimum cost by fetching the associated required capability with the APN (paragraphs [0102] – [0105], [0149]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kaippallimalil and Mihaly before him or her, to incorporate the selection logic as taught by Mihaly, to improve the switch controller of Kaippallimalil for utilizing a central selection of network resources for determining the load and cost to select the most appropriate server/gateway. The motivation for doing so would have been to reduce the need to configure selection functionality in many different network nodes and improve the efficiency of using pooled network resources (paragraph [0051] of Mihaly).
However, Kaippallimalil and Mihaly do not explicitly disclose “link optimization of the radio access domain to the optimal chains of resources in the core and transport domains.”
Parulkar discloses “link optimization of the radio access domain to the optimal chains of resources in the core and transport domains” as the RMS (RAN management system) including RAN optimization module or RAN management module, one or more sets of cellular nodes, and/or mobile core network to maintain an association for sets of cellular nodes corresponding to wireless backhaul links, where the operations include configuration link associations for each of set of cellular nodes and wireless backhaul links, and the wireless backhaul links associated with RAN are monitored to determine the utilization of one or more wireless backhaul links in comparison to one or more link utilization threshold values configured for the links (paragraphs [0077] – [0080]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kaippallimalil, Mihaly, and Parulkar before him or her, to incorporate the link association and link utilization as taught by Parulkar, to improve the modified switch controller selection of Kaippallimalil-Mihaly for the motivation of optimizing the end-to-end utilization of network resources (paragraph [0002] of Parulkar).

Response to Arguments
Applicant’s arguments, see page 11, filed January 28, 2022, with respect to Claims 45, and 56 have been fully considered and are persuasive.  The objection of Claims 45, and 56 has been withdrawn. 

Applicant's arguments, see pages 11 – 14, filed January 28, 2022, with respect to claims 45 – 54, 56, 63, and 65 – 70 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
ROSA DE SOUSA et al – the RAN orchestration function monitors impairments between a plurality of candidate locations interconnected by a transport network, wherein one or more network elements capable of performing one or more operations associated with a RAN are located at the plurality of candidate locations, determines a decomposition of one or more operations associated with the RAN into a plurality of sets of virtualized network functions (VNFs) to execute the operations, determines a distribution of the plurality of sets of VNFs among the one or more network elements associated with the RAN for one or more optimal locations of the plurality of candidate locations based, at least in part, on the monitored impairments, and instantiates the plurality of sets of VNFs at each of the one or more optimal locations
CUI et al – the first wireless access node determines a first indication of a signaling load, receives a second indication of signaling load, where the first and second indications of signaling loads are based on coordination of first and second network traffic of first and second groups of mobile devices in wireless communication with the first and second wireless access nodes
FIASCHI et al – the network entity receives an indication of traffic load within the RAN or between the RAN and the core network, where the network entity sends an indication of traffic load within the RAN or between the RAN and the core network to a network controller of the Mobile Transport Network

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468